DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
The amendment filed 13 July 2021 has been entered. Claims 2-16 and 21-25 remain pending in the application. Claims 8-16 are withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-5, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 of U.S. Patent No. 10,271,947 in view of Aboul-Hosn et al. (US 6,210,397).
Claims 2-4 of the application differs from claim 1 of the patent in that it claims an annular sealing structure slidably disposed around the shaft proximally of the jaw surfaces for resiliently bearing against an outer surface of the wall of the heart annularly around the aperture when the shaft is inserted through the aperture to reduce blood 
Claim 5 is rejected as unpatentable over claim 4 of the patent, which depends from claim 1.
Claim 21 is rejected as unpatentable over claim 3 of the patent, which depends from claim 1.
Claim 22 of the application differs from claim 1 of the patent in that it claims at least one of the jaw surfaces faces away from the leaflet stabilization structure when the leaflet stabilization structure is in a deployed condition. However, the prior patent does disclose that the jaws are longitudinally movable and that the leaflet stabilization structure is deployed from the shaft distal of the first and second jaw elements. Thus, the distal jaw at least partially faces away from the leaflet stabilization structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gammie (US 7,635,386) in view of Lattouf (US 2003/0120264).
Regarding claim 5, Gammie discloses an apparatus for attaching a tether between a leaflet of a patient's heart valve and another portion of the patient's heart (see fig. 9), comprising: an elongated shaft (fig. 11A) having a longitudinal axis, a proximal end and a distal end; first 1035 and second 1075 jaw surfaces near the distal end of the shaft, the jaw surfaces being movable relative to one another along the longitudinal axis to admit tissue of the leaflet between the jaw surfaces and to releasably clamp the tissue between the jaw surfaces (col. 9, ll. 1-4).
Gammie discloses the invention essentially as claimed except for a lumen extending through the shaft from the proximal end to a point distal of the jaw surfaces, the lumen being sized to receive a guide wire. However, Gammie does disclose that its device is for minimally invasive surgery (col. 6, ll. 8-10). Lattouf teaches a minimally invasive (paragraph 0008) device for preventing regurgitation through the heart valve (abstract), wherein the device comprises a guidewire (fig. 10, element 54) extending distally through the device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Gammie with a guidewire lumen as taught by Lattouf, in order to facilitate accurate placement of the device.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gammie in view of Stalker et al. (US 5,972,005).
Regarding claim 7, Gammie discloses an apparatus for attaching a tether between a leaflet of a patient's heart valve and another portion of the patient's heart (see fig. 9), comprising: an elongated shaft (fig. 11A) having a proximal end and a distal end; first 1035 and second 1075 jaw surfaces near the distal end of the shaft, the jaw surfaces being movable relative to one another to admit tissue of the leaflet between the jaw surfaces and to releasably clamp the tissue between the jaw surfaces (col. 9, ll. 1-4).
Gammie discloses the invention essentially as claimed except for an elongated, laterally flexible needle insertable longitudinally into and along the shaft; and a tether attached to the needle; the shaft having a lumen configured to guide the needle distally past the jaw surfaces at a first position and then back proximally past the jaw surfaces at a second position different from the first position, the needle passing at least once through tissue clamped between the jaw surfaces as it passes the jaw surfaces in order to pull the tether through the tissue. Gammie does disclose a suture pre-attached to a needle (col. 12, ll. 57-58) that can take a u-shaped path while passing through the tissue (fig. 8B). Stalker teaches a flexible needle (figs. 6A-6C, element 22) that sutures tissue by advancing past jaw surfaces at a first position and returning past the jaw surfaces at a second position different from the first position, in order to provide a device that is uncomplicated, dependable, inexpensive, fail-proof, and simple to use (col. 2, ll. 58-62). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Gammie with a flexible needle positioned in a lumen configured to guide the needle distally past the jaw surfaces at a first position and then back proximally past the jaw surfaces at a second position different from the first position as taught by Stalker, in order to provide a device that is uncomplicated, dependable, inexpensive, fail-proof, and simple to use (col. 2, ll. 58-62).

Allowable Subject Matter
Claims 2-4, 21, and 22 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action.
Claims 6 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 2-4 and 21-25 have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest an apparatus for attaching a tether between a leaflet of a patient’s heart valve and another portion of the patient’s heart, comprising: a first and second jaw on a shaft, the jaws being movable relative to each other along the longitudinal axis; and a leaflet stabilization structure deployable from the shaft distal of the first and second jaws for restraining movement of the leaflet. US 2003/0120264 teaches a leaflet stabilization structure (fig. 14, element 55) positioned distal of the jaws and US 7,635,386 teaches jaws that move longitudinally relative to one another (see fig. 11A). However, no reasonable combination could be found to modify longitudinally moving jaws with a distally-located leaflet stabilization structure.
Claim 6 has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest an apparatus for attaching a tether between a leaflet of a patient’s heart valve and another portion of the patient’s heart, comprising: an elongated shaft having a longitudinal axis; first and second jaw surfaces near the distal end of the shaft, the jaw surfaces being movable relative to one another along the longitudinal axis; and a lumen extending through the shaft and jaw surfaces, the lumen being sized to receive a guidewire. References such as US 8,968,338; US 2004/0044365; and US 8,758,393 disclose longitudinally-movable jaw surfaces. However, no reasonable combination could be found to introduce a lumen extending through the jaw surfaces for receiving a guidewire.

Response to Arguments
Applicant’s arguments with respect to claim(s) 5 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 5, a new ground of rejection has been made in view of Gammie, which does disclose longitudinally-moving jaws.
Regarding claim 7, a new ground of rejection has been made in view of Stalker.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771    

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771